Order entered November ~" , 2012




                                             In The
                                       Eourt of [ppeal -


                                       No. 05-12-00609-CR
                                       No. 05-12-00610-CR

                             LACED~CK S~TH, Appeflant

                                              V.

                            T~ STATE OF TE~, Appeflee

                         On Appeal from the 282nd D~ct Cou~
                                 Dallas Count, Texas
                     Trial Cou~ Cause Nos. F10~0836-S, F10~0837~

                                           O ER

       On ~e Co~’s o~ mofio~ we O~ER ~e ap~ll~t’s brief r~eiv~ on October 29,

2012 filed ~ of ~e date of ~s order.




                                                      DAVID L. BRIDGES
                                                      JUSTICE